Pfeifer, J.,
dissenting.
{¶ 33} The majority opinion blithely declares that “the Lagers’ argument that their injuries are ‘because of Sara’s bodily injury, not ‘for’ Sara’s bodily injuries, is a semantic distinction.” The majority opinion apparently ignores the fact that the insurance company made the semantic distinction, not the Lagers. The insurance company, not the Lagers, crafted the insurance contract using different words, even though the insurer now contends, because it pleases the insurer, that “there is no rational distinction between the phrases ‘for bodily injury’ and ‘because of bodily injury.’ ” If there is no rational distinction, why didn’t the insurance company use the same phrase — was it intentionally attempting to confuse its policy holders? Insurance contracts are difficult enough to understand, even for professionals, without the insertion of different phrases to purportedly mean the same thing.
{¶ 34} There could be a difference between “for” and “because of’ in this policy. If a person was injured and received $100 in compensation and the person’s mother, who witnessed the injury, received $50 in compensation, most third-grade students would recognize that the injured person received compensation “for” her injury and that the mother received compensation “because of’ the injury to her daughter. “For” and “because of’ are not synonymous; for example, people do not read legal opinions or insurance contracts “because of’ hours, but they can read them “for” hours. And yet this court sees only the “mere potential for ambiguity” between “for” and “because of.” I readily admit that “for” and “because of’ can mean the same thing, as in “void for vagueness” and “void because of vagueness.” But “for” and “because of’ do not always mean the same thing, and there is no way to know whether they do in this insurance contract. When “ ‘provisions are susceptible of more than one interpretation, they “will be construed strictly against the insurer and liberally in favor of the insured,” ’ ” except, apparently, today. Majority opinion at ¶ 15, quoting Sharonville v. Am. Employers Ins. Co., 109 Ohio St.3d 186, 2006-Ohio-2180, 846 N.E.2d 833, ¶ 6, quoting King v. Nationwide Ins. Co. (1988), 35 Ohio St.3d 208, 519 N.E.2d 1380, syllabus. Based on the majority opinion’s reasoning, I would *54suggest that there is no rational distinction between “mere potential for ambiguity” and “susceptible of more than one interpretation,” and strictly construe the contract against the insurer. I would affirm the sound reasoning and judgment of the court of appeals. I dissent.
W. Randall Rock, for appellee.
Joyce V. Kimbler and Edward T. Mohler, for appellant.